Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michihito (Translation of Foreign Patent No JP 3832499 B2 hereinafter “Michihito”).

	Regarding claim 1 Michihito discloses:

	“A control apparatus comprising a controller configured to execute torque adjustment control that reduces a driving torque of a front wheel of a vehicle (Michihito translation page 9 2nd full paragraph wherein the front torque is reduced) and adjusts a driving torque of a rear wheel of the vehicle to equal to or less than the driving torque of the front wheel (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 6 3rd paragraph) upon a slip of the front wheel of the vehicle. (Michihito translation page 8 9th full paragraph wherein the vehicle is unstable and drifting i.e. in a slip state, see also page 9 3rd full paragraph).  

	Regarding claim 3 Michihito discloses all of the limitations of claim 1 and further discloses:

	The control apparatus according to claim 1, wherein the controller is configured to control the driving torque of the front wheel to cause a slip ratio of the front wheel to become closer to a target slip ratio in the torque adjustment control, (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio) the target slip ratio being greater than 0%. (Michihito translation page 8 1st paragraph wherein the target slip ratio is positive i.e. above 0).  

	Regarding claim 5 Michihito discloses all of the limitations of claim 3 and Michihito further discloses:

	The control apparatus according to claim 3, wherein the controller is configured to control the driving torque of the rear wheel 21to cause a slip ratio of the rear wheel to become closer to 0% in the torque adjustment control.  (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 7-8 wherein the rear slip ratios are calculated to be 0).

	Regarding claim 17 Michihito discloses:

	A control apparatus comprising circuitry (Michihito translation page 4 1st full paragraph wherein the electronic controller is interpreted to include electric circuitry) configured to execute torque adjustment control that reduces a driving torque of a front wheel of a vehicle (Michihito translation page 9 2nd full paragraph wherein the front torque is reduced) and adjusts a driving torque of a rear wheel of the vehicle to equal to or less than the driving torque of the front wheel (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 6 3rd paragraph) upon a slip of the front wheel of the vehicle. (Michihito translation page 8 9th full paragraph wherein the vehicle is unstable and drifting i.e. in a slip state, see also page 9 3rd full paragraph).  

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Michihito further in view of Sakaguchi et al. (US Pre-Granted Publication No. US 2017/0282928 A1 hereinafter “Sakaguchi”).

	Regarding claim 2 Michihito discloses all of the limitations of claim 1 but does not appear to disclose:

	...wherein the controller is configured to switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven and a second drive mode in which the front wheel and the rear wheel are driven, and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.  

	However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“wherein the controller is configured to switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven (Sakaguchi [0087] wherein the vehicle includes a drive mode such as being driven by just the front wheels) and a second drive mode in which the front wheel and the rear wheel are driven, (Sakaguchi [0087] wherein the vehicle is switched to an AWD mode where all wheels are driven)
and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.” (Sakaguchi [0087] wherein a slipping threshold is achieved and an AWD mode is selected to correct slipping). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front and rear adjustment modes of Sakaguchi with the vehicle controller 

	Regarding claim 4 Michihito in view of Sakaguchi disclose all of the limitations of claim 2 and Michihito further discloses:

	The control apparatus according to claim 2, wherein the controller is configured to control the driving torque of the front wheel to cause a slip ratio of the front wheel to become closer to a target slip ratio in the torque adjustment control, (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio)  the target slip ratio being greater than 0%. (Michihito translation page 8 1st paragraph wherein the target slip ratio is positive i.e. above 0).  

	Regarding claim 6 Michihito in view of Sakaguchi disclose all of the limitations of claim 4 and Michihito further discloses:

	The control apparatus according to claim 4, wherein the controller is configured to control the driving torque of the rear wheel to cause a slip ratio of the rear wheel to become closer to 0% in the torque adjustment control.  (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 7-8 wherein the rear slip ratios are calculated to be 0).

	Regarding claim 7 Michihito discloses all of the limitations of claim 5 and Michihito further discloses:

	The control apparatus according to claim 5, wherein the controller is configured to control the driving torque of the rear wheel to satisfy the following Expression 1 in the torque adjustment control … where TF denotes the driving torque [N/m] of the front wheel, (Michihito translation page 5 paragraph 2, equation 1 wherein TPf is the front wheel torque) TR denotes the driving torque [N/m] of the rear wheel, (Michihito translation page 5 paragraph 5, equation 3 wherein TPr is the rear wheel torque) and ST denotes the target slip ratio [%].  (Michihito translation page 8 paragraph 1 wherein a target slip ratio for all wheels is determined). 

	Michihito does not appear to disclose:

	                
                    T
                    R
                    =
                    
                        
                            T
                            F
                        
                        
                            1
                            +
                            
                                
                                    S
                                    T
                                
                                
                                    100
                                
                            
                        
                    
                    …
                    E
                    x
                    p
                    r
                    e
                    s
                    s
                    i
                    o
                    n
                     
                    1
                
            

	However, Michihito discloses front and rear torques and a slip ratio.  However, it is silent as to the specifics of applying mathematical formula for calculating the exact rear torque this way. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a rear torque, as shown by Michihito.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design 

	Regarding claim 8 Michihito in view of Sakaguchi discloses all of the limitations of claim 6 and Michihito further discloses:

	The control apparatus according to claim 6, wherein the controller is configured to control the driving torque of the rear wheel to satisfy the following Expression 1 in the torque adjustment control … where TF denotes the driving torque [N/m] of the front wheel, (Michihito translation page 5 paragraph 2, equation 1 wherein TPf is the front wheel torque) TR denotes the driving torque [N/m] of the rear wheel, (Michihito translation page 5 paragraph 5, equation 3 wherein TPr is the rear wheel torque) and ST denotes the target slip ratio [%].  (Michihito translation page 8 paragraph 1 wherein a target slip ratio for all wheels is determined). 

	Michihito does not appear to disclose:

	                
                    T
                    R
                    =
                    
                        
                            T
                            F
                        
                        
                            1
                            +
                            
                                
                                    S
                                    T
                                
                                
                                    100
                                
                            
                        
                    
                    …
                    E
                    x
                    p
                    r
                    e
                    s
                    s
                    i
                    o
                    n
                     
                    1
                
            

	However, Michihito discloses front and rear torques and a slip ratio.  However, it is silent as to the specifics of applying mathematical formula for calculating the exact rear torque this way. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would 

	Regarding claim 9 Michihito discloses all of the limitations of claim 1 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 10 Michihito in view of Sakaguchi discloses all of the limitations of claim 2 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 11 Michihito discloses all of the limitations of claim 3 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 12 Michihito in view of Sakaguchi discloses all of the limitations of claim 4 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 13 Michihito discloses all of the limitations of claim 5 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 14 Michihito in view of Sakaguchi discloses all of the limitations of claim 6 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 15 Michihito in view of Sakaguchi discloses all of the limitations of claim 7 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 16 Michihito in view of Sakaguchi discloses all of the limitations of claim 8 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10049567 A1 discloses an AWD reducing front wheel drive to achieve a slip ratio 
US 20030036837 A1 discloses a controller for a 4WD vehicle based on a slip state
US 20070038340 A1 discloses a 4WD system that reduces front wheel torque to suppress slip 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664